DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 6/1/2022, which are in response to USPTO Office Action mailed 3/1/2022. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 8, 12, 14-15, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (US Patent No.: 9,711,137; Date of Patent: Jul. 18, 2017) in view of Kamvar et al. (US Patent No. 9,031,216; Date of Patent: May 12, 2015)
Regarding independent claim 1,
	Baldwin discloses a method, by a processor, intelligent resolution of conflicting information in a dialog system in a computing environment comprising: monitoring, by an automated monitoring agent programmatically intercepting conversation data within a cognitive computing system comprising the dialog system, a dialog occurring between a plurality of users each using the dialog system, See Col. 4, lines 38-57 (Disclosing a system for providing a network-based background expert for predicting and/or accomplishing user goals, i.e.  monitoring by an automated monitoring agent. The disclosed BEX system comprises an analysis component configured to receive real-time user communication data such as a conversation during a user's voice call or data session, i.e. a dialog occurring between a plurality of users using the dialog system, using natural language processing and determine where expert knowledge could enhance the conversation, i.e. programmatically intercepting conversation data within a cognitive computing system comprising a dialog system.)
wherein the monitoring is performed as a background operation by the automated monitoring agent recursively analyzing the dialog; See Col. 6, lines 10-14, (The monitoring component can observe data, conditions and/or actions associated with users in the background without requesting or receiving explicit input from the user, i.e.  the monitoring is performed as a background operation by the automated monitoring agent recursively analyzing the dialog.)
Baldwin does not disclose the step of detecting, by the automated monitoring agent, a first utterance by a first user of the plurality of users relating to a particular query of one or more queries being discussed between the first user and a second user of the plurality of users, wherein the particular query has only one empirically correct answer, 
detecting, by the automated monitoring agent, a second utterance, having conflicting information with the first utterance, by the second user relating to the particular query, 
wherein at least one of the first utterance and the second utterance are incorrect with respect to the only one empirically correct answer; 
and providing, by the dialog system, one or more responses to resolve the conflicting information by providing the only one empirically correct answer according to a knowledge domain.
Kamvar discloses the step of detecting, by the automated monitoring agent, a first utterance by a first user of the plurality of users relating to a particular query of one or more queries being discussed between the first user and a second user of the plurality of users, wherein the particular query has only one empirically correct answer, See Col. 8, line 20-36, (Disclosing a method for managing in-conversation searches that provide additional information to users engaging in conversation. An example conversation between two users 102, 104 is provided where 102 and 104 are discussing 1980s politicians, i.e. detecting, by the automated monitoring agent, a first utterance by a first user of the plurality of users relating to a particular query of one or more queries being discussed between the first user and a second user of the plurality of use and the topic  triggers a search for the birthplace of Ronald Reagan, i.e. the particular query having one empirically correct answer.)
detecting, by the automated monitoring agent, a second utterance, having conflicting information with the first utterance, by the second user relating to the particular query, See Col. 8, line 57 - Col. 9, line 11, (In the example conversation between two users 102 and 104, user 104 determines a topic of interest to be Ronald Regan's birthplace. User 102 may then follow up by expressing doubt about the search results, expressing that the birthplace of Nancy Regan was erroneously extracted from a webpage and attributed to Ronald Regan, i.e. detecting a second utterance, having conflicting information with the first utterance, by the second user relating to the particular query. The system may then automatically coordinate a response to launch a browser application containing more information on the topic of the search.)
wherein at least one of the first utterance and the second utterance are incorrect with respect to the only one empirically correct answer; See Col. 8, line 54-57, (In the example conversation between two users 102 and 104, user 104 determines a topic of interest to be Ronald Regan's birthplace.  User 102 may then follow up by expressing doubt about the search results, expressing that the birthplace of Nancy Regan was erroneously extracted from a webpage and attributed to Ronald Regan, i.e. the expression of doubt may constitute an erroneous statement relative to the initial response presented (e.g. the empirically correct answer).)
and providing, by the dialog system, one or more responses to resolve the conflicting information by providing the only one empirically correct answer according to a knowledge domain. See Col. 9, lines 3-13, (Following the example conversation between users 102 and 104 regarding 1980s politicians. User 102's expression of doubt may trigger automatically coordinated action on the user device wherein the users may further conversation by launching a browser window containing further information about the desired topic, i.e. providing, by the dialog system, one or more responses to resolve the conflicting information by providing the only one empirically correct answer according to a knowledge domain. Note Col. 5, lines 46-58 wherein system responses to user queries are provided by a search engine, i.e. a knowledge domain.) 
The examiner notes that the method has additionally already provided search results in response to user 104s messages in the chat application, i.e. one or more responses to resolve conflicting information that represent an empirically correct response.
Baldwin and Kamvar are analogous art because they are in the same field of endeavor, dialog monitoring and enrichment. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Baldwin to include the method of detecting and interjecting in a user’s conversation with relevant information as disclosed by Kamvar. Col. 9, lines 26-42 of Kamvar disclose that the method is beneficial because it provides users with convenient access to information that is presented democratically and immediately to all users in a group such that it can enrich the group’s knowledge of a relevant or desired topic. Additionally, the system provides dynamic responses to spontaneous queries that arise over the course of typical group communication sessions. These features represent an improvement in the user experience.


Regarding dependent claim 5,
As discussed above with claim 1, Baldwin-Kamvar discloses all of the limitations.
Kamvar further discloses the step of searching the knowledge domain to identify the one or more responses to resolve the conflicting information.
See Col. 14, lines 59-62, (Search requests may be formulated by the system and provided to a search engine in order to obtain search results that may be presented to a user.)

Regarding dependent claim 7,
	As discussed above with claim 1, Baldwin-Kamvar discloses all of the limitations.
	Baldwin further discloses the step of initiating a machine learning mechanism to perform one or more machine learning operations to collect user feedback, perform a semantic analysis, train a classifier to classify the one or more queries, learn contextual data associated with the one or more queries, and collect and use a plurality of historical conversations of the dialog system to assist with providing the one or more responses to resolve the conflicting information of the dialog system.  
For ease of discussion, the examiner has listed the following limitations that are considered to be disclosed by Baldwin:
initiating a machine learning mechanism to perform one or more machine learning operations to collect user feedback, See Col. 13, line 30- Col. 14, line 3, (Machine learning models may be used to identify a user goal and actions that can be performed in real-time to resolve and/or facilitate the user goal. User feedback representing their preferences can be used to identify, analyze and re-analyze goals and determine an action to accomplish said goal(s).)
train a classifier to classify the one or more queries, See Col. 11, line 64 – Col. 12, line 8, (An automatic classifier system may be employed to determine a user goal, an action/task to accomplish said goal and additional information such as solutions, conflicts, suggestions, etc. associated with resolving conflicts and/or accomplishing goals.)
collect and use a plurality of historical conversations of the dialog system to assist with providing the one or more responses to resolve the conflicting information of the dialog system.  See Col.12, lines 35-53, (Historical patterns may be used as criteria to train a supervised vector model.) See Col. 14, lines 26-35, (Historical data and messaging data about a user may be used as user parameters to be monitored for automatically and dynamically inferring and/or accomplishing user goals.
The examiner notes that the step " perform one or more machine learning operations to collect user feedback, perform a semantic analysis, train a classifier to classify the one or more queries, learn contextual data associated with the one or more queries, and collect and use a plurality of historical conversations of the dialog system to assist with providing the one or more responses to resolve the conflicting information of the dialog system." is optional due to the use of the phrase "perform one or more", the claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art, see MPEP 2143.03.

Regarding independent claim 8,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 12,
	The claim is analogous to the subject matter of dependent claim 5 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 14,
	The claim is analogous to the subject matter of dependent claim 7 directed to a computer system and is rejected under similar rationale.

Regarding independent claim 15,
	The claim is analogous to the subject matter of independent claim 1 directed to a device or apparatus and is rejected under similar rationale.

Regarding dependent claim 18,
	The claim is analogous to the subject matter of dependent claim 5 directed to a device or apparatus and is rejected under similar rationale.

Regarding dependent claim 20,
The claim is analogous to the subject matter of dependent claim 7 directed to a device or apparatus and is rejected under similar rationale.


Claim 3-4, 6, 10-11, 13, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin in view of Kamvar as applied to claim 1 above, and further in view of SMITH LEWIS et al. (US PGPUB No. 2018/0218627; Pub. Date: Aug. 2, 2018).
Regarding dependent claim 3,
As discussed above with claim 1, Baldwin-Kamvar discloses all of the limitations.
Baldwin-Kamvar does not disclose determining the plurality of users provided one or more answers to the one or more queries;
and assessing a level of correctness of the one or more answers to the one or more queries.
SMITH LEWIS discloses determining the plurality of users provided one or more answers to the one or more queries; See Paragraph [0097], (Disclosing a natural user interface engine for receiving and processing one or more user requests from client devices. The user request is used to determine a user intent, which includes a request to perform a specified action such as an answer to a question prompt, i.e. users providing one or more answers.).
and assessing a level of correctness of the one or more answers to the one or more queries. See Paragraph [0111] and FIG. 7, (Step 755 of method 700 identifies whether a user's answer is fully or partially incorrect, i.e. "fully incorrect" and "partially incorrect" is an assessment of "correctness" of an answer.).
Baldwin, Kamvar and SMITH LEWIS are analogous art because they are in the same field of endeavor, assisted communications. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Baldwin-Kamvar to include the method of servicing user requests and determining correctness for user responses as disclosed by SMITH LEWIS. Doing so would allow the user to request and respond to specific inquiries which may further enhance dialogue as opposed to a passive, background-only approach. Users may therefore actively participate in the process of procuring answers to potential conflicts or issues.

Regarding dependent claim 4,
As discussed above with claim 3, Baldwin-Kamvar-SMITH LEWIS discloses all of the limitations.
Baldwin-Kamvar does not disclose determining the one or more answers failed to resolve the conflicting information.
SMITH LEWIS discloses determining the one or more answers failed to resolve the conflicting information. See Paragraph [0111] and FIG. 7, (The question-answer explanation dialog sequence of step 755 of method 700 identifies whether a user's answer is fully or partially incorrect, i.e. determining whether an answer fails to resolve the query favorably.) The examiner notes that an incorrect answer is equivalent to an answer that results in failure.
Baldwin, Kamvar and SMITH LEWIS are analogous art because they are in the same field of endeavor, assisted communications. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Baldwin-Kamvar to include the method of servicing user requests and determining correctness for user responses as disclosed by SMITH LEWIS. Doing so would allow the user to request and respond to specific inquiries which may further enhance dialogue as opposed to a passive, background-only approach. Users may therefore actively participate in the process of procuring answers to potential conflicts or issues.

Regarding dependent claim 6,
As discussed above with claim 1, Baldwin-Kamvar discloses all of the limitations.
Baldwin-Kamvar does not disclose querying one or more of the plurality of users to collect additional information to assist with resolving the conflicting information upon detecting conflicting information.
SMITH LEWIS discloses querying one or more of the plurality of users to collect additional information to assist with resolving the conflicting information upon detecting conflicting information. See Paragraph [0114], (An additional question-answer-explanation sequence may be initiated based on the outcome of a first execution and/or availability of additional knowledge items and/or interactions from the adaptive engine. The natural interaction provider may generate and deliver a second question to a user for collecting additional answers, i.e. querying the one or more users to collection additional information.). The examiner notes that generating additional questions based on the outcome of a previous question would serve to provide additional information to assist resolving errors or conflicting information from the first question.
Baldwin, Kamvar and SMITH LEWIS are analogous art because they are in the same field of endeavor, assisted communications. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Baldwin-Kamvar to include the method of servicing user requests and determining correctness for user responses as disclosed by SMITH LEWIS. Doing so would allow the user to request and respond to specific inquiries which may further enhance dialogue as opposed to a passive, background-only approach. Users may therefore actively participate in the process of procuring answers to potential conflicts or issues.

Regarding dependent claim 10,
	The claim is analogous to the subject matter of dependent claim 3 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 11,
	The claim is analogous to the subject matter of dependent claim 4 directed to a computer system and is rejected under similar rationale.


Regarding dependent claim 13,
	The claim is analogous to the subject matter of dependent claim 6 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 17,
The claim is analogous to the subject matter of dependent claim 3 in combination with dependent claim 4 directed to a device or apparatus and is rejected under similar rationale.

Regarding dependent claim 19,
The claim is analogous to the subject matter of dependent claim 6 directed to a device or apparatus and is rejected under similar rationale.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.

Applicant’s arguments and amendments with respect to the rejection of claims 1, 3-8, 10-15 and 17-20 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 1, 3-8, 10-15 and 17-20 under 35 U.S.C. 101 has been withdrawn. 






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159